
	
		II
		111th CONGRESS
		2d Session
		S. 3718
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to ensure that
		  beneficiaries of Servicemembers’ Group Life Insurance receive financial
		  counseling and disclosure information regarding life insurance payments, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Securing America’s Veterans Insurance
			 Needs and Goals Act of 2010 or the SAVINGS Act of 2010.
		2.Financial
			 counseling and disclosure information for Servicemembers’ Group Life Insurance
			 beneficiaries
			(a)Financial
			 counseling and disclosure information
				(1)In
			 generalSection 1966 of title 38, United States Code, is amended
			 by adding at the end the following new subsection:
					
						(e)(1)In order to be an
				eligible life insurance company under this section, a life insurance company
				shall provide financial counseling to a beneficiary or other person otherwise
				entitled to payment upon the establishment of a valid claim under section
				1970(a) of this title.
							(2)The financial counseling provided
				pursuant to paragraph (1) shall—
								(A)be provided both orally and in
				writing; and
								(B)include full disclosure with respect
				to the payment of the claim, including, at a minimum—
									(i)a comparison of the advantages and
				disadvantages of maintaining such payment with the life insurance company and
				maintaining such payment with a financial institution, in a format that shows
				equivalent financial products or product lines with comparable benchmarks, risk
				factors, or other components the Secretary considers appropriate;
									(ii)a comparison of the rate of interest
				bearing to such payment if the payment is maintained with the life insurance
				company and if the payment is maintained with a financial institution;
									(iii)an explanation of whether
				maintaining such payment with the life insurance company results in the payment
				not being insured by the Federal Deposit Insurance Corporation;
									(iv)an explanation that the
				beneficiary may, at the beneficiary's request, receive payment in full as a
				lump sum;
									(v)an explanation that an account
				maintained by the insurer does not operate like a traditional checking account;
				and
									(vi)such other information as the
				Secretary considers appropriate.
									(3)In order to be an eligible life insurance
				company under this section, a life insurance company may not charge any fees to
				a beneficiary or other person otherwise entitled to payment upon the
				establishment of a valid claim under section 1970(a) with respect to
				maintaining such payment with the company.
							(4)In each annual performance and
				accountability report submitted by the Secretary to Congress, the Secretary
				shall include the following:
								(A)The number of individuals who received
				financial counseling under paragraph (1).
								(B)A description of the information
				received by such individuals during such counseling.
								(C)Such recommendations, complaints, or
				other information with respect to such counseling that the Secretary considers
				relevant.
								.
				(2)RegulationsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall prescribe regulations to carry out section 1966(e) of
			 such title, as added by paragraph (1).
				(3)Effective
			 dateSuch section shall take effect on the date of the enactment
			 of this Act and shall apply with respect to beneficiaries or other persons
			 otherwise entitled to payment upon the establishment of a valid claim under
			 section 1970(a) of such title after the date described in paragraph (2).
				(b)Specification
			 by members of the Armed Forces of preference for manner of disbursement of
			 proceeds
				(1)In
			 generalSection 1967(a) of such title is amended by adding at the
			 end the following new paragraph:
					
						(6)Upon the insurance of a member under
				this subchapter, the member shall have the option of specifying a preference
				for the manner of disbursement of proceeds under this
				subchapter.
						.
				(2)RegulationsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall prescribe regulations to carry out section 1967(a)(6)
			 of such title, as added by paragraph (1).
				(3)Effective
			 dateSuch section shall take effect on the date of the enactment
			 of this Act and shall apply with respect to members of the Armed Forces insured
			 under subchapter III of chapter 19 of such title after the date described in
			 paragraph (2).
				(c)Office of
			 Survivors Assistance
				(1)Advisory
			 roleSubsection (b) of section 321 of such title is
			 amended—
					(A)by striking
			 The Office and inserting (1) The Office;
			 and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)The Director of the Office shall attend
				each meeting of the Advisory Council on Servicemembers’ Group Life Insurance
				under section 1974 of this
				title.
							.
					(2)ResourcesSubsection
			 (d) of such section is amended—
					(A)by striking
			 The Secretary and inserting (1) The Secretary;
			 and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)In carrying out paragraph (1), the
				Secretary shall ensure that the Office has the personnel necessary to serve as
				a resource to provide individuals described in paragraphs (1) and (2) of
				subsection (a) with information on how to receive the Servicemembers’ Group
				Life Insurance financial counseling pursuant to section 1966(e)(1) of this
				title.
							.
					
